Citation Nr: 0005139	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-09 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1962 to September 
1971.  He served in Vietnam from July 1969 to July 1970.

A May 1988 RO rating decision denied service connection for 
hepatitis.  The veteran was notified of this decision in June 
1988 and he did not appeal.

A January 1997 RO rating decision determined that there was 
no new and material evidence to reopen the claim for service 
connection for hepatitis.  The veteran was notified of this 
decision in January 1997 and he did not appeal.

In 1998, the veteran submitted an application to reopen the 
claim for service connection for hepatitis.  This appeal 
comes to the Board of Veterans' Appeals (Board) from an April 
1998 RO rating decision that determined there was no new and 
material evidence to reopen the claim for service connection 
for hepatitis.



FINDINGS OF FACT

1.  An unappealed January 1997 RO rating decision determined 
there was no new and material evidence to reopen a claim for 
service connection for hepatitis.

2.  Evidence received subsequent to the January 1997 RO 
rating decision is of such significance that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran has submitted competent (medical) evidence 
linking his hepatitis, first found long after service, to an 
incident of service.

4.  Hepatitis, first found long after service, is causally 
related to an incident of service.


CONCLUSIONS OF LAW

1.  The unappealed January 1997 RO rating decision, 
determining that there was no new and material evidence to 
reopen a claim for service connection for hepatitis, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(1999).

2.  New and material evidence has been received to reopen the 
claim for service connection for hepatitis.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for hepatitis is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  Hepatitis C was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154(b) (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).

The January 1997 RO rating decision determined that the 
veteran had not submitted new and material evidence to reopen 
a claim for service connection for hepatitis.  He was 
notified of this determination and he did not appeal.  Since 
the veteran did not appeal the January 1997 RO rating 
decision, it is final with the exception that he may later 
reopen the claim if new and material evidence is submitted.   
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.1103.  The question now presented is whether new 
and material evidence has been submitted since the January 
1997 RO rating to permit reopening of the claim.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  For evidence to be deemed 
new, it must not be cumulative or redundant; to be material, 
it must bear directly and substantially upon the specific 
matter under consideration (here, whether the veteran's 
hepatitis first demonstrated after service is related to an 
incident of service).  For evidence to be new and material it 
must be of such significance that, alone or with the other 
evidence of record, it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Following the Federal Circuit's decision in Hodge, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) had the opportunity to discuss 
the relationship between determinations of new and material 
evidence to reopen and those of well-groundedness.  Elkins v. 
West, 12 Vet. App. 209 (1999).  The Court also noted that, in 
rejecting the Colvin reasonable-possibility-of-outcome-change 
test, Hodge effectively decoupled the existing relationship 
under the Court's case law between determinations of well-
groundedness and of new and material evidence to reopen.  
Prior to Hodge, no opinion of the Court ever suggested that 
evidence that was sufficient to reopen might not be 
sufficient to well ground a claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (quoting Gober v. Derwinski, 2 Vet. App. 
470, 472 (1992)) (new and material evidence "is, by its 
nature, well[]grounded"); Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (a lower evidentiary threshold is applicable to 
determining whether a claim is well grounded); Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (the difference, if any, 
between the evidence necessary to present a well-grounded 
("plausible") claim and that needed to satisfy the third 
new-and-material evidence requirement ("reasonable 
possibility") is slight).  Consequently, if upon remand the 
Board determines that new and material evidence has been 
presented, it next must determine, as part of its "review 
[of] the former disposition of the claim" under section 
5108, whether the veteran's claim, as then reopened, is well 
grounded in terms of all the evidence in support of the 
claim, generally presuming the credibility of that evidence.  
In this regard, the Court noted that, as outlined in Winters 
v. West, 12 Vet. App. 203 (1999), issued by the Court 
concurrently with the Elkins opinion, if the Court on review 
of all the evidence of record in support of the claim were to 
determine that the veteran's underlying claim was not well 
grounded, the Court would not remand for the Board to apply 
38 C.F.R. § 3.156(a) and Hodge because the failure to apply 
the regulation under such circumstance would not be 
prejudicial to the veteran.

The evidence of record in January 1997 consisted of 
statements from the veteran to the effect that he had 
hepatitis due to a blood transfusion in service, and service, 
service department, private, and VA medical records that do 
not show the presence of hepatitis until the mid 1980's.  The 
private medical records of the veteran's evaluations in the 
mid 1980's show he had hepatitis that was non-A and non-B 
types and that was not caused by alcohol, and contain an 
opinion that his hepatitis was due to transfusions in 
Vietnam.  The medical evidence then of record classified the 
veteran's hepatitis as type C around 1994.

Since the January 1997 RO rating decision, various evidence 
has been submitted, including statements from the veteran to 
the effect that he had hepatitis due to a blood transfusion 
in Vietnam.  His statements are similar to evidence of record 
in January 1997, and not new.  38 C.F.R. § 3.156(a).  Service 
department medical reports of the veteran's treatment in 1997 
and 1998 were also received, including a report of his 
treatment in March 1997 with an opinion indicating that the 
veteran's hepatitis C was likely obtained from transfusions 
he received in Vietnam.  While this medical opinion is 
similar to a medical opinion of record in January 1997, it 
serves to corroborate the previous medical opinion and is 
relevant to the veteran's claim for service connection for 
hepatitis.  Ramirez v. Brown, 6 Vet. App. 6, 8 (1993).  The 
Board finds this evidence to be of such significance that it 
must be considered to fairly decide the veteran's claim for 
service connection for hepatitis.  Hence, there is new and 
material evidence to reopen the claim for service connection 
for hepatitis.  38 C.F.R. § 3.156(a); Hodge, 155 F. 3d 1356.

The threshold question now to be answered is whether the 
veteran has presented evidence of a well-grounded claim for 
service connection for hepatitis; that is, evidence which 
shows that his claim is plausible, meritorious on its own, or 
capable of substantiation.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he has 
not presented such a claim, his appeal must, as a matter of 
law, be denied, and there is no duty on the VA to assist him 
further in the development of the claims.  Murphy at 81.  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service, or as secondary to a disability 
which has already been service-connected.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  "In 
order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony), ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)." Caluza v. Brown, 7 Vet. App. 
498 (1995).

The Board finds that the medical opinion in the VA report of 
his treatment in March 1997, linking the veteran's hepatitis 
to transfusion he received in Vietnam, is competent evidence 
linking the veteran's hepatitis, first found long after 
service, to an incident of service.  The Board finds that the 
claim for service connection is well grounded and that VA has 
complied with its duty to assist the veteran in the 
development of evidence necessary to adjudicate this claim.  
38 U.S.C.A. § 5107(a).

The service medical records show that the veteran was wounded 
with an M-16 bullet in the left thigh under hostile enemy 
action while in Vietnam.  He received initial treatment in 
that country and was then evacuated to a service department 
hospital.  The hospital admission shows that he was admitted 
in July 1970 and was found to be medically unfit for further 
military service during this hospitalization.  This hospital 
admission notes that the veteran had undergone ligation of 
the superficial femoral vein of the left leg in May 1970; 
arterioplasty of the superficial femoral artery of the left 
leg with vein graft repair in May 1970; debridement of the 
wound of the left thigh in May 1970; fasciotomy of the left 
leg in May 1970, skin graft, split thickness, from the right 
thigh to the left thigh and left calf in June 1970; and 
pedicle graft and split thickness skin graft to the upper 
left thigh in June 1970.  

The final diagnoses at the time of the veteran's medical 
disability retirement from service were gunshot wound, 
through and through, left thigh, infected with continued 
drainage, with ligation of the left femoral artery and vein, 
and sciatic nerve injury; paralysis, complete, peroneal 
nerve, manifested by foot drop, absence of function of 
dorsiflexors and evertors, left foot, due to the first 
diagnosis; anesthesia, lateral aspect of the left leg, dorsum 
and sole of the left foot with sensation to pinprick 
diminished to absent; cicatrix, extensive, right thigh, left 
thigh and left leg due to the first diagnosis; cicatrix, 
extensive, right and left thigh, and left leg, with one area 
of persistent drainage, with full thickness skin loss and 
considerable muscle loss, due to the first diagnosis; and 
impotence, persistent, secondary to sacral plexus injury, 
with inability to obtain or sustain an erection.  The service 
medical records do not show that the veteran underwent blood 
transfusions and do not contain all the medical reports with 
the clinical findings regarding his treatment from May 1970 
with regard to his left thigh wound.

The post-service medical records do not show the presence of 
hepatitis until the mid 1980's.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
established that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In this case, there are 2 medical 
opinions linking the veteran's hepatitis C, first found long 
after service, to transfusions in service.  While the service 
medical records do not show that the veteran underwent blood 
transfusions, all of the medical reports regarding his 
treatment are not of record and he maintains that he 
underwent blood transfusions for his residuals of a gunshot 
wound sustained in Vietnam.  His statements are not 
contradicted by the record and are accepted as proof of 
transfusions in service under the provisions of 38 U.S.C.A. 
§ 1154(b).  Nor is there any medical evidence of record 
refuting the medical opinions, linking the veteran's 
hepatitis, first found around 1985, to transfusions in 
service.

After consideration of all the evidence, the Board finds that 
it supports granting service connection for hepatitis C.




ORDER

New and material evidence having been submitted to reopen the 
claim for service connection for hepatitis and this claim 
having been found well grounded, the claim for service 
connection for hepatitis C is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

